Citation Nr: 1316382	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-07 487	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in pertinent part, denied service connection for diabetes mellitus.  

When the Veteran filed his substantive appeal, he requested a hearing before a Veterans Law Judge.  However, he subsequently withdrew that request for a hearing in a February 2013 correspondence.  The Board will therefore proceed to adjudication in this case.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus was not shown during military service or within one year after discharge from service.

2.  The Veteran served aboard the U.S.S. Dahlgren (DLG-12), but was not aboard ship when it anchored in Da Nang Harbor on April 11, 1967.

3.  The Veteran was present on the U.S.S. Dahlgren when it again anchored in Da Nang Harbor on June 4 or June 7, 1967; however, the Veteran is not shown to have gone ashore.

4.  The U.S.S. Dahlgren is not shown to have operated in the inland waterways of the Republic of Vietnam and no other evidence demonstrates that the Veteran was otherwise exposed to herbicides during his period of military service.



CONCLUSION OF LAW

The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated by active military service; diabetes may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in September 2004 and October 2005 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The Board notes that the October 2005 letter additionally provided the Veteran with information as to how to reopen his claim; however, the Board notes that the appeal period was not yet expired from the June 2005 rating decision and a notice of disagreement was provided within one year such that new and material evidence is not necessary in this case  Notwithstanding that minor error, the Board notes that the October 2005 letter did provide the other proper notice required for a service connection case in addition to the new and material evidence notice.  A March 2006 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

The Board additionally notes that the Veteran has not undergone a VA examination with regards to his diabetes, but rather such was diagnosed during a VA examination for a separately claimed kidney disorder.  That March 2005 examination report notes there was no claims file review at that time, and no opinion regarding the relationship to service was rendered at that time.  The Board, however, does not find that a reasonable possibility exists such that another VA examination is warranted in this case, based on the evidence showing that the Veteran's diabetes began years following discharge from service and that he was not exposed to herbicides during service.  Accordingly, the Board finds that a remand in order to obtain a medical opinion in this case is not necessary.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  This avenue is available for those disorders recognized by VA as "chronic," which includes diabetes mellitus.  See 38 U.S.C.A. § 1101 (West 2002); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  38 C.F.R. § 3.303(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

On appeal, the Veteran has averred that he has diabetes mellitus and that his diabetes is related to military service due to his exposure to Agent Orange and other herbicides while stationed aboard the U.S.S. Dahlgren in the coastal waters of the Republic of Vietnam.  Specifically, the Veteran alleges that his ship anchored in Da Nang Harbor, which exposed him to herbicides, and that he personally handled barrels of herbicides while aboard the ship.

Review of the Veteran's treatment records from throughout the appeal period document that the he has been diagnosed with diabetes mellitus, type II.  At a VA examination for polycystic kidney disease in March 2005, the Veteran noted that he was initially diagnosed with diabetes in 1981, which he treated with a restricted diet until 1985 when he began taking medication.  He noted that his kidney condition worsened until 1991 when he got a kidney transplant.  The Veteran was diagnosed with diabetes mellitus, type II, at that time; no opinion with regard to whether the Veteran's diabetes was related to service was provided at that time, and the examiner noted that the claims file was not available for review.  

On the basis of that evidence, the Board concedes that the Veteran has a current diagnosis; the first element of service connection has been met in this case.

A review of the Veteran's service treatment records does not demonstrate any treatment for, complaints of, or diagnosis of diabetes during military service.  Furthermore, the Veteran has not alleged that his diabetes began while in military service; instead, he has strictly averred that his post-service onset of diabetes is the result of Agent Orange and other herbicide exposure during service.  As the Veteran's service treatment records do not demonstrate a diagnosis of diabetes mellitus during military service, nor was he diagnosed with diabetes until many years after service, the Board cannot award service connection in this case on a presumptive basis under 38 U.S.C.A. § 1112.  See also 38 C.F.R. § 3.309(a).  

In the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  According to the VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, ch. 2, section C, 10,b, service in the Republic of Vietnam means service in country or its inland waterways, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Service in the Republic of Vietnam under 38 C.F.R. § 3.307(a)(6)(iii) requires the service member's presence at some point on the landmass or the inland waters of Vietnam. 

These regulations show that VA acknowledges the widespread use of tactical herbicides, such as Agent Orange, by the United States military during the Vietnam War and has extended a presumption of herbicide exposure to any Veteran who served on the ground or on the inland waterways of the Republic of Vietnam between January 9, 1962, and May 7, 1975.  This policy represents VA's interpretation of the statutory phrase "served in the Republic of Vietnam" found at 38 U.S.C. § 1116(a)(1).  The regulation implementing this interpretation at 38 C.F.R. § 3.307(a)(6)(iii) makes it clear that "duty or visitation in the Republic of Vietnam" is required to qualify for the presumption.  This policy is grounded in the fact that aerial herbicide spraying was used within the land boundaries of Vietnam to destroy enemy crops, defoliate areas of enemy activity, and create open security zones around U.S. military bases. 

A challenge to VA's interpretation was brought before the United States Court of Appeals for Veterans Claims (Court) in Haas v. Nicholson in 2006.  The case sought to further extend the presumption of exposure to U.S. Navy Veterans who served aboard ships operating on Vietnam's offshore waters.  The Court held that the presumption of exposure should be extended to such U.S. Navy Veterans.  VA filed an appeal on that decision and implemented a stay on adjudicating the numerous new claims resulting from it.  In 2008, the United States Court of Appeals for the Federal Circuit, in Haas v. Peake, reversed the Court decision and held that VA's policy of extending the presumption only to those Veterans who served on the ground or on the inland waterways of Vietnam was a reasonable and valid statutory interpretation.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).

The Veteran has averred that he was exposed to Agent Orange and other herbicides.  If such was the case, the Board notes that diabetes mellitus, type II, is a presumptive disorder associated with such exposure and therefore service connection would be warranted in this case.  See 38 C.F.R. § 3.309(e) (2012).  Thus, this case turns on whether the Veteran was exposed to Agent Orange or other herbicides during his period of service.

The Veteran has stated that he was exposed to Agent Orange aboard the U.S.S. Dahlgren, when that ship anchored in Da Nang Harbor.  He further stated that he was exposed to the herbicide because he handled barrels of herbicide agents during his period of service.  

In support of his allegations, the Veteran has submitted two deck logs from the U.S.S. Dahlgren, which demonstrate that on April 11, 1967 and June 7, 1967, the U.S.S. Dahlgren anchored in Da Nang Harbor.

Review of the Veteran's service personnel records demonstrates that he was aboard the U.S.S. Dahlgren from November 26, 1966 until March 18, 1967, when he was transferred and placed on a medical hold in Pearl Harbor.  The Veteran was then transferred to Tripler Medical Center on March 31, 1967, before being re-routed back through Pearl Harbor on April 26, 1967.  He re-joined his unit aboard the U.S.S. Dahlgren on May 10, 1967.  

In light of these records, the Board finds that the Veteran was not present on the U.S.S. Dahlgren on April 11, 1967 when it was anchored in Da Nang.  The Veteran, however, is shown to have been aboard the U.S.S. Dahlgren on June 7, 1967.  

Service department records have shown that members of the U.S.S. Dahlgren went ashore on June 4, 1967 in a small motorized whaleboat and Captain's gig; the U.S.S. Dahlgren appears on the list of blue water ships that had smaller craft make trips to the mainland of Republic of Vietnam.  In such cases, VA is instructed to presume exposure for any Veteran who has asserted that he was aboard any such smaller craft on that day.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, last updated November 8, 2012.  

While the Board notes that there appears to be a discrepancy between the June dates that such smaller craft went to the mainland from the U.S.S. Dahlgren, the Board finds that such a discrepancy is not of consequence in this case.  In this case, the Board concedes that any person aboard the small whaleboat or Captain's gig from the U.S.S. Dahlgren on June 4 or June 7, 1967, which went to the mainland of the Republic of Vietnam, would be presumed exposed to herbicides.  However, the Board also finds that the Veteran was not one of those people.  The Veteran has never alleged that he was aboard either a small motorized whaleboat or the Captain's gig which disembarked the U.S.S. Dahlgren and docked with the mainland of the Republic of Vietnam while the ship remained anchored in Da Nang Harbor.  

The Veteran's statements are clear that he believes that the U.S.S. Dahlgren's mere presence in Da Nang Harbor is enough for the presumption of exposure to apply in this case.  The Board does not agree with that assertion and does not concede that a large harbor, such as Da Nang Harbor, is an "inland waterway" of the Republic of Vietnam, for the purposes of the presumption of exposure in this case.  See Haas, supra.  

Moreover, there is no evidence of record that the U.S.S. Dahlgren-the large vessel itself-ever ventured into any inland waterways of the Republic of Vietnam or tributaries or estuary of Da Nang Harbor.  Instead, the available evidence is that the U.S.S. Dahlgren was anchored in the "blue water" of Da Nang Harbor while smaller vessels went ashore; VA only concedes exposure to herbicides in such cases to individuals who went ashore in those smaller vessels.  

In this case, the Veteran has not alleged that he was such an individual and there is no other evidence of record to show that the Veteran was aboard either the small whaleboat or the Captain's gig when those vessels went ashore in June 1967.  Consequently, without such evidence, the Board must find that the presumption of exposure does not help the Veteran.

Additionally, the Veteran has also alleged that he handled barrels of herbicides while aboard the U.S.S. Dahlgren.  The Board notes that the U.S.S. Dahlgren (DLG-12) was a Farragut-class guided missile destroyer.  While the Board questions whether such a style and class of vessel would be transporting herbicides in barrels, especially given that the ship did not dock in Vietnam to unload such cargo, regardless of the veracity of that statement, the Board finds that the mere handling of a barrel is not "exposure" to the contents.  

Even if the Veteran handled barrels of herbicides while aboard the U.S.S. Dahlgren, or during any time in service, the Veteran has not alleged that he handled broken, damaged or leaking barrels.  Without such testimony, the Board does not find that merely handling of barrels of a substance demonstrates exposure to the contents of that barrel or requires that further investigation be conducted as to the cargo on board the Dahlgren.  

In short, the Board finds that there is no evidence of record to show that the Veteran was exposed to herbicides during military service.  The Veteran is not shown to have been aboard the small motorized whaleboat or the Captain's gig from the U.S.S. Dahlgren which went ashore in June 1967, and Da Nang Harbor is not considered an "inland waterway" of the Republic of Vietnam, such that exposure while aboard the U.S.S. Dahlgren can be presumed.  There is also no evidence that the U.S.S. Dahlgren itself ever operated in the inland waterways or "brown water" of the Republic of Vietnam, but rather is shown to have operated in the coastal or "blue waters" around that country.  Exposure on such a basis is not presumed.  See Haas, supra.  

Moreover, the Veteran has not alleged that he ever came in contact with the actual contents of any barrels containing herbicides, but rather simply handled the barrels themselves.  The Board finds that such contact with barrels, if indeed he had such contact and he had the expertise to know the nature of the contents, does not demonstrate exposure to the contents.  

Accordingly, the Board finds that service connection for diabetes mellitus, type II, is not warranted because there is no evidence that diabetes began in service, within the year following service, or that the Veteran was exposed to Agent Orange or other herbicides during his period of service.  The Veteran's claim must therefore be denied.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309; Haas, supra.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for diabetes mellitus is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


